Citation Nr: 1734398	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  13-09 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to an increased (compensable) rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1974 to June 1981.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2012 rating decision in which the RO, inter alia, denied the Veteran's claims for an increased (compensable) rating for right ear hearing loss and for service connection for left ear hearing loss.  In September 2012, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2013.

In an August 2014 rating decision, the RO granted the Veteran's claim for service connection for left ear hearing loss.  This action resolved the claim for service connection.  In addition, the right and left ear hearing loss were then evaluated as bilateral hearing loss, and a noncompensable (zero percent) rating was continued for the disability (previously characterized as right ear hearing loss).  

In May 2016, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO.  A report of that hearing has been associated with the claims file.  In June 2016, a supplemental SOC (SSOC) was issued, reflecting the continued denial of the Veteran's increased rating claim.

In December 2016, the Veteran and his wife testified during a Board video-conference hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing has been associated with the claims file.  During the hearing, the Veteran submitted additional evidence.  Although not required, as the Veteran's substantive appeal in this case was received after February 2, 2013, the Veteran also provided a waiver of initial RO consideration of this additional evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2016); see also Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, 126 Stat. 1165 (amending 38 U.S.C.A. § 7015(e)(1) to provide an automatic waiver of initial AOJ review of evidence at the time of or subsequent to the submission of a substantive appeal where the substantive appeal is filed on or after February 2, 2013).

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For reasons expressed below, the claim on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.

As a final, preliminary matter, the Board notes that, following the denial of the Veteran's claims for increased ratings for his service-connected left knee lateral instability and left knee limitation of extension in an April 2017 rating decision, the Veteran filed a NOD with these denials in May 2017.  To date, however, the RO has not issued an SOC-the next step in the appellate process.  See 38 C.F.R. § 19.29 (2016); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  While identification of such facts would typically warrant a remand (rather than a referral), here, given the relatively short length of time since the filing of the Veteran's NOD, this matter is referred to the RO for appropriate action.


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.

In connection with the claim on appeal, the Veteran was last afforded a VA examination for evaluation of his bilateral hearing loss in June 2014.  However, during the December 2016 Board hearing, the Veteran provided testimony and evidence at least suggestive of a worsening of his hearing loss.  In this regard, the Veteran submitted an April 2016 VA audiology treatment record, in which he complained that his hearing had worsened, he scored 88 percent in word-recognition testing under the Maryland NU 6 test (previously 92 percent), and he was upgraded to two hearing aids from one hearing aid.  During the hearing, the Veteran's representative also questioned the validity of the testing conducted during the Veteran's VA treatment in April 2016 as to the left ear, which showed an improvement in word-recognition testing of 96 percent under the Maryland NU 6 test (previously 92 percent).

Given the possible worsening of the Veteran's service-connected bilateral hearing loss, the Board finds that the Veteran should be afforded a new VA examination to obtain information as to the current severity of the disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of his claim for an increased rating.  See 38 C.F.R. § 3.655(b) (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to him by the pertinent medical facility.

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the Board notes that the April 2016 VA treatment record mentioned above indicates that audiometric testing for pure tone thresholds was conducted, and that an audiogram had been generated.  However, the claims file contains no such  audiogram or testing result.  Also, the claims file reflects that the Veteran has been receiving treatment from the VA Medical Center (VAMC) in Atlanta, Georgia, and that records from those facilities dated through June 2017 are associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the Atlanta VAMC a copy of the above-referenced April 2016 VA audiogram (or other document reflecting  those audiometric testing results) as well as all pertinent, outstanding records of evaluation and/or treatment of the Veteran since June 2017, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2016) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period to respond.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claim on appeal.  The AOJ's adjudication of the claim should include consideration of whether "staged rating" of the Veteran's bilateral hearing loss-assignment of different ratings for distinct periods of time, based on the facts found-is appropriate.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Atlanta VAMC a copy of the April 2016 audiogram (if any), as well as all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since June 2017.  Follow the procedures of 38 C.F.R. § 3.159 as regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received are associated with the claims file, arrange for the Veteran to undergo a VA audiology examination for evaluation of his service-connected bilateral hearing loss..

The contents of the entire, electronic claims file, (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

For each ear, the examiner should provide numeric interpretation of any hearing tests/audiograms conducted.  The examiner should also set forth numeric values for each of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz and then provide the average pure tone threshold for these four frequencies.  The reported numeric values and speech recognition scores (Maryland CNC test) must be in conformity with the requirements of 38 C.F.R. § 4.85 (2016).

The examiner should also fully describe the functional effects of the Veteran's hearing loss on his activities of daily living, to include employment. 

All testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file copy(ies) of any correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to him by the pertinent medical facility.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal.

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the claim, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate the claim in light of all pertinent evidence (to include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority (to include consideration of whether staged rating of the disability is appropriate).

8.  If the full benefit sought on appeal remains denied, furnish to the Veteran and his representative a SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

